Citation Nr: 1410769	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for a respiratory disorder other than asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to November 1984 and from November 1985 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for asbestosis.  

While the Veteran indicated in his June 2008 claim that he was seeking service connection for asbestosis, the evidence of record suggests that he may have another respiratory disorder related to service.  Accordingly, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In December 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record in the Virtual VA e-folder.  The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

Subsequent to issuance of the June 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his claim.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for a respiratory disorder other than asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service. 

2.  The evidence is in equipoise with regard to whether the Veteran has current asbestosis related to his in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection asbestosis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable determination regarding the claim for service connection for asbestosis, no discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

The Veteran contends that he was exposed to asbestos during his service in the Navy, and currently has asbestosis as a result.  In the May 2009 rating decision, the RO conceded the Veteran's in-service asbestos exposure.  Such exposure is consistent with the circumstances of his service and is corroborated by his service treatment records.  See 38 U.S.C.A. § 1154(a) (West 2002).  Thus, the remaining question is whether the Veteran has current asbestosis related to his in-service asbestos exposure.  There is conflicting medical evidence on this point.  

In this regard, in May 2009 and June 2010, VA examiners provided negative opinions as to whether or not the Veteran has had asbestosis during the pendency of the claim.  There is no indication that either of these examiners are pulmonary specialists.  By contrast, in November 2008 and September 2010, Dr. A.J.S., a physician board certified in internal medicine and pulmonary disease and a certified NIOSH "B" reader, opined that the Veteran does have asbestosis related to in-service asbestos exposure.  The Veteran's treating physician, Dr. F.R.F. also provided a positive opinion (via checkmark) in February 2010 regarding the Veteran's claimed asbestosis.  In explaining his opinion, he stated that the Veteran's history of working in a ship's foundry and exposure to asbestos and other foreign materials that can cause lung disease, as well as his smoking history, might lead to chronic obstructive lung disease and lung carcinoma.  He opined that the Veteran had lung disease contributed to by his military service.  

The Board finds the medical evidence addressing whether or not the Veteran has current asbestosis to be at least evenly balanced, if not weighing more in favor of the claim.  Additionally, the physicians who have rendered diagnoses of asbestosis have related it to his asbestos exposure.  Although the Veteran reported to Dr. A.J.S. in November 2008 that he had worked for a boat propeller company where he thought he was using asbestos rope, "but was not sure," he denied post-service asbestos exposure during the December 2013 hearing.  Significantly, in his September 2010 report, Dr. A.J.S. noted the Veteran's history of in-service asbestos exposure and opined that his current diagnosis of bilateral asbestosis was related to his workplace asbestos exposure.  

Under the "benefit-of-the-doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied and service connection will be granted.

ORDER

Service connection for asbestosis is granted.  


REMAND

The evidence indicates that the Veteran has a respiratory disorder other than asbestosis, to include emphysema and/or obstructive airways disease.  Although service connection for asbestosis has been granted, the other respiratory disorder(s) have not been addressed.  If the Veteran is satisfied with the above grant of service connection and does not wish to pursue a claim for a respiratory disorder other than asbestosis, he may elect to withdraw his appeal.  

In February 2010, the Veteran's treating physician, Dr. F.R.F., indicated by checkmark that the Veteran's claimed asbestosis was most likely caused by his military service.  He explained that the Veteran had a history of working in ship's foundry and a history of exposure to asbestos and other foreign materials that could cause lung disease.  He stated that this combination, as well as the Veteran's smoking history, could lead to chronic obstructive lung disease and lung carcinoma.  He concluded that the Veteran had lung disease contributed to by his long military service as a worker in a military foundry.  This opinion suggests that the Veteran may have a respiratory disorder, other than asbestosis, related to service.  On remand, he should be provided a VA examination to obtain an etiological opinion regarding this matter.  38 C.F.R. § 3.159(c)(4) (2013).  

Remand is also required to obtain outstanding regards which are potentially pertinent to the claim for service connection for a respiratory disorder other than asbestosis.  In this regard, the Veteran was examined for enlistment in May 1985 and the Report of Medical Examination indicates that chest X-ray was abnormal.  The examination report states, "See Attached," however, the actual X-ray report is not of record.  On remand, the AMC/RO should attempt to obtain this X-ray report.  38 C.F.R. § 3.159(c)(2).  

Dr. A.J.S. reported in November 2008 that the Veteran had a CT scan of his chest done a month earlier because of a possible abnormality.  The May 2009 VA examiner indicated that the Veteran had undergone a CT scan through his primary care physician approximately 90 days earlier.  The earliest CT scan of record is dated in December 2009.  Any earlier CT scans should be requested on remand.  Also, in February 2010, Dr. F.R.F. reported that he had been treating the Veteran for 10 years; however, no treatment records from this physician are of record.  These records should also be requested on remand.  38 C.F.R. § 3.159(c)(1).  

An August 2009 Social Security Administration (SSA) inquiry also reflects that the Veteran has been in receipt of SSA benefits since February 2009.  On remand, the Veteran should be asked to clarify whether he has filed a claim for SSA disability benefits based on his claimed respiratory disorder and, if so, his SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, on remand, the AMC/RO should provide the Veteran notice regarding the claim for service connection for a respiratory disorder other than asbestosis.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate the claim for service connection for a respiratory disorder other than asbestosis.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed respiratory disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from Dr. F.R.F., as identified in a February 2010 letter; and (2) any CT scans of the chest dated prior to December 2009, to include CT scans dated around October 2008 and February 2009.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Ask the Veteran to clarify whether he has filed a claim for SSA disability benefits based on his claimed respiratory disorder.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim remaining on appeal, as well as copies of all medical records underlying those determinations.  

4.  Request from the National Personnel Records Center (NPRC), the Military Enlistment Processing Station in Richmond, or any other appropriate entity, any additional service treatment records, to include a May 1985 chest X-ray (as referenced in a May 1985 Report of Medical Examination).  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

5.  After all available records have been associated with the claims file or Virtual VA e-folder, schedule the Veteran for a VA examination to evaluate his claimed respiratory disorder other than asbestosis.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any respiratory disorder, other than asbestosis, present since around June 2008, when the Veteran filed his claim for service connection, to include chronic obstructive pulmonary disease (COPD) and/or emphysema.  

In light of the Veteran's in-service reports of childhood asthma, in regard to any identified disorder, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any respiratory disorder was aggravated during service, he should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any respiratory disorder present since around June 2008 did not clearly and unmistakably exist prior to military service, he or she should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service asbestos exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

*Chest X-ray on enlistment in January 1964; December 1967 Tuberculosis Contact Follow-Up; March 1969 Report of Medical History; July 1971 examination; December 1973 examination; February 1976 report of the Veteran of an asthma attack after 19 years; January 1979 chest X-ray; May 1979 assessment of bronchitis; August 1979 examination; September 1979 examination; December 1980 examination; May 1985 examination; March 1986 impression of viral irritation by long history of smoking and line of work (molder); April 1992 examination; August 2000 record of Dr. P.C.V.; December 2000 record of Dr. J.M.K.; January 2002 record of Dr. R.J.M.; November 2008 record of Dr. A.J.S.; May 2009 VA examination; February 2010 record of Dr. F.R.F.; and June 2010 VA report; September 2010 record of Dr. A.J.S.  

For the purposes of providing the opinion, the examiner should presume that the Veteran was exposed to asbestos during service.  

In rendering the requested opinion, the examiner should specifically consider and address the February 2010 opinion from Dr. F.R.F. (referenced above).  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.
  
The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


